 

 

Oo Oo ~s DH HA BR WH VY

NM BH HM Nh UN UD UN ON RB eS SF ESE ES ES ES SE le

 

 

Case 2:19-cr-00116-JLR Document 60-1 Filed 01/29/20 Page 1 of 2

The Honorable James L. Robart

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. CR19-116JLR
Plaintiff,
-{Propesed)
ORDER GRANTING MOTION
TO WITHDRAW PLEA

¥v.

SAVIER ARGENIS ROJAS-DURAN, .

Defendant.

 

 

THIS MATTER comes before the Court on Defendant Rojas-Duran’s motion to
withdraw his guilty plea. Dkt.53. Having considered the entirety of the record and files herein,
the defendant’s motion is GRANTED.

-On January 15, 2020, the defendant appeared before Magistrate Judge Tsuchida and
entered a guilty plea to the offense of conspiracy to distribute methamphetamine. Dkt. 49,
Magistrate Judge Tsuchida filed a report recommending that this Court accept the defendant’s
plea as knowingly, intelligently and voluntarily entered. Dkt. 52.

On January 22, 2020, seven days after his guilty plea and before this court’s acceptance
of his plea, the defendant filed a motion to withdraw his plea. Dkt. 53. Pursuant to Fed. R.
Crim. P. 11(d)(1), the defendant is entitled to withdraw his plea “before the court accepts the
plea, for any reason or no reason.” Thus, the defendant’s motion to withdraw his plea is granted,

and the Court will schedule a new trial date.

Order Granting Defendant’s Metion - 1 UNITED STATES ATTORNEY

‘ . 700 STEWART STREET, SUITE 5220
United States v. Rofjas-Duran, CR19-116IRL SEATTLE, WASILINGTON 98101

(206) 553-7970

 
Oo f©& ~F AH OF BP WwW HR

NM NH NB NR ND ORD OND ORD ONO
oo sD ON twlUmBlUlUWwLhUDN Or OUlUlUOCOllULUmwOULUAGT OU Oe ON SR

 

 

Case 2:19-cr-00116-JLR Document 60-1 Filed 01/29/20 Page 2 of 2

dee

DATED this 5 day of — Felon Quan _, 2020.

Presented by:

/sf Lisca Borichewski
LISCA BORICHEWSKI
Assistant United States Attorney

Order Granting Defendant’s Motion - 2
United States v. Rojas-Duran, CRi9-116JRL

~~ 1.09 VX

THE HONORABLE JAMES L. ROBART
UNITED STAITES DISTRICT JUDGE

 

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATFELE, WASHINGTON 98101
(206) 553-7970

 
